ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114. Applicants’ submission filed on 05/02/22 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 03/30/22 in response to the final Office Action mailed 09/30/21. 
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Mr. Robert M. Joynes. See the attached Interview Summary. 
	(A)	Claims 15, 17, 18, 21-29, 33 and 34 are canceled.
(B)	New claims 36-40 are added as set forth below:
--Claim 36 (New). A method of protecting against Klebsiella pneumoniae comprising administering an effective amount of the antibody of claim 1 to a mammalian subject at risk of Klebsiella pneumoniae infection or Klebsiella pneumoniae colonization, or to a patient suffering from Klebsiella pneumoniae infection.
Claim 37 (New). A method of diagnosing a Klebsiella pneumoniae infection or colonization by a Klebsiella pneumoniae strain in a mammalian subject, the method comprising:
(a)  providing a biological sample of the subject and providing the antibody according to claim 1, and 
(b)  detecting the specific binding of the antibody to the galactan-III epitope of the LPS O-antigen structure of the Klebsiella pneumoniae strain in the biological sample of the subject, thereby diagnosing the Klebsiella pneumoniae infection or the Klebsiella pneumoniae colonization.
Claim 38 (New). The method of claim 36, wherein the biological sample is a body fluid or a tissue sample.
Claim 39 (New). The method of claim 38, wherein the body fluid or the tissue sample is selected from the group consisting of a blood sample, stool sample, skin sample, urine sample, cerebrospinal sample, and respiratory tract specimen.
Claim 40 (New). The method of claim 39, wherein the respiratory tract specimen is an endotracheal aspirate, pleural fluid, lung tap, nasal swab, or sputum.--
Status of Claims
4)	Claims 1, 15, 20, 21, 31 and 33 have been amended via the amendment filed 03/30/2022. 
	Claims 15, 17, 18, 21-29, 33 and 34 are canceled via this Examiner’s amendment.
	New claims 36-40 are added via this Examiner’s amendment.
	Claims 1, 3, 4, 16, 19, 20, 31, 32 and 35-40 are pending and are under examination.  
Objection(s) Moot
5)	The objection to claim 21 made in paragraph 20(c) of the Office Action mailed 09/30/21 is moot in light of the cancellation of the claim.
6)	The objection to claim 33 made in paragraph 20(d) of the Office Action mailed 09/30/21 is moot in light of the cancellation of the claim.
Objection(s) Withdrawn
7)	The objection to claim 1 made in paragraph 20(a) of the Office Action mailed 09/30/21 is withdrawn in light of Applicants’ amendment to the claim.
8)	The objection to claim 20 made in paragraph 20(b) of the Office Action mailed 09/30/21 is withdrawn in light of Applicants’ amendment to the claim.
9)	The objections to claim 31 made in paragraphs 20(e) and 20(f) of the Office Action mailed 09/30/21 is withdrawn in light of Applicants’ amendment to the claim.
Rejection(s) Moot
10)	The rejection of claim 15 made in paragraph 19 of the Office Action mailed 09/30/21 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claim. 
Conclusion
11)	Claims 1, 3, 4, 16, 19, 20, 31, 32 and 35-40 are allowed. Claims 3, 4, 16, 19, 20, 31, 32 and 35-40 are now renumbered as claims 2, 3, 4, 5, 6, 7, 8 and 9-14 respectively. The claims are supported by the original and canceled claims and throughout the as-filed specification including Examples, Tables and Figures.
	Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the non-elected 8E3-E5 antibody species comprising the CDR1 to CDR6 sequences of SEQ ID NOs: 1, 2, 3, 13, 14 and 15 respectively; the 9H9-H7 antibody species comprising the CDR1 to CDR6 sequences of SEQ ID NOs: 4, 5, 6, 16, 17 and 18 respectively; the 2D8-A10 antibody species comprising the CDR1 to CDR6 sequences of SEQ ID NOs: 10, 11, 12, 19, 17 and 18 respectively; the antibody species comprising the CDR1 to CDR6 sequences of SEQ ID NOs: 4, 5, 6, 19, 20 and 18 respectively; and the antibody species comprising the CDR1 to CDR6 sequences of SEQ ID NOs: 10, 11, 12, 19, 20 and 18 respectively; and the stool, skin, urine, cerebrospinal fluid, endotracheal aspirate, pleural fluid, lung tap, nasal swab and sputum sample species have been fully examined, and the election requirement for these species as set forth in the Office Action mailed 11/08/18 is hereby withdrawn. In view of this withdrawal as to the rejoined species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
12)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854. A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
14)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


May, 2022